Duckworth, Chief Justice,
dissenting. However much I dis*33like to be in disagreement with my associates, my firm conviction as to the proper construction of the law involved leaves me no alternative. The section of the act fixing eligibility repeatedly refers, not to one of many dates of qualification, but to the one date of qualification. It requires service “continuously . . . for twenty (20) years.” It further provides that the years of service prior to the passage of the act shall be counted in computing the time necessary “beginning with the actual date of qualification.” Then it defines what is meant by twenty years and provides that the twenty-year period required shall commence with the “date when such judge or solicitor-general qualified for the office.” Thus the act, referring to the judge who is in office after the effective date of the act, and not to the same person who might have held similar office during some past period, declares that the service being rendered at the time of his retirement must extend back continuously for a period of twenty years. That period must begin with “the actual date” and again “the date” of his qualification. Nothing is said about one or more than one date of qualification because such was obviously not intended. The judge here involved had two qualifications on different dates and in connection with two separate tenures. Nothing in the law authorizes an arbitrary acceptance of “the date” or “the actual date” of his qualification for his first period of tenure rather than “the date” or “the actual date” of his qualification for his last tenure. Other portions of the law, however, demand acceptance of the latter date to determine his eligibility, for it requires both that the service be for a period of twenty years of continuous service, and this service is required of the identical judge seeking to retire and has reference only to the tenure connected with his present service.
The legislature recognized this as the only proper construction when by the 1953 act (Ga. L. 1953, p. 2958) it amended the original act (Ga. L. 1946, p. 299) by adding thereto: “regardless of whether any such period of continuous service does or does not continue up to and terminate with the date of retirement under said act.” Although ineffectual as relates to this judge, nevertheless this amendment signifies plainly the desire of Fulton County to pay this judge; and since it is their *34money, I am happy to see him get it but feel impelled to adhere to my conception of the true meaning of the law.